Bell, J.

We are of opinion, that there is no error in the judgment of the court below, for which it ought to be reversed. The record of the proceedings before the justice of the peace, which was sent up to the District Court, showed the circumstances under which the bond was executed, sufficiently to authorize the judgment nisi. The complaint to the magistrate, supported by the affidavit of the party making it, and the warrant issued by the magistrate for the arrest of the accused, ac*269companied the bond, and were before the district judge, when he entered the judgment nisi.
It is true, that the statute required the justice, before whom the examination took place, to approve the bond, and send it up to the District Court. This was directory to the magistrate, and we do not think that the bond could be treated as a nullity, because the magistrate had neglected to endorse on the bond itself, his approval of it. The approval might well be inferred from the fact, that the bond was returned to the District Court. It was unnecessary, therefore, to call the magistrate into the District Court, to endorse his approval on the bond, after it had been returned into that court, and after judgment nisi had been entered.
The judgment' nisi is in proper form, and contains a recital of all the facts which authorized the court to render such a judgment. The scire facias contained a literal copy of the judgment nisi. It was not error to direct the writ to Huling, to Lampasas county. The writ issued from the proper court, by virtue of a sufficient judgment, and might properly have been sent to any county in which the party resided, against whom the judgment nisi had been rendered.
There was no denial of the execution of the bond by the defendants, under oath, nor was there any plea supported by affidavit, that the bond was executed without consideration, or that there had been a failure of consideration. The whole case was submitted to the judge, without any demand of a jury, upon the motions, demurrer, and answers, and we see no sufficient reason for disturbing the judgment. The judgment of the court below is therefore affirmed.
Judgment affirmed.